


CONSULTING AGREEMENT


This Consulting Agreement (this "Agreement") is entered into as of July 1, 2010
by and between PDI, Inc., a Delaware corporation having an address at Morris
Corporate Center 1, Building A, 300 Interpace Parkway, Parsippany, New Jersey
07054, (together with any subsidiaries or affiliates thereof, “PDI”), and John
Patrick Dugan, residing at           (“Consultant”).


The parties agree as follows:


1.  
DESCRIPTION OF SERVICES



Consultant shall provide consulting services to PDI, to include but not be
limited to, corporate strategy, communications and general advice to the Chief
Executive Officer and the Board of Directors, as requested from time to time
(the “Services”).  Consultant will provide approximately two to three days per
month of Services, in person or by telephone, as requested by the Chief
Executive Officer or the members of the Board of Directors.  While Consultant’s
presence at PDI’s headquarters may be required from time to time for specific
purposes, Consultant is not required to maintain his principal office at PDI or
to maintain specific office hours.  While working at a site other than PDI’s
offices, Consultant will be responsible for providing his own supplies and
office equipment.  Consultant represents and warrants that he has the skill,
expertise, and experience to perform the Services in a professional, timely and
competent manner and will perform the Services in accordance with all applicable
laws.


2.  
COMPENSATION; EXPENSES; AUTOMOBILE



(a)  
In consideration of Consultant’s performance of the Services, PDI shall pay
Consultant a retainer of Twelve Thousand Five Hundred Dollars ($12,500) per
month for a period of thirty-six (36) months, subject to Section 5 below.  PDI
shall make payments to Consultant, in arrears, on the first day of each month
commencing August 1, 2010 and ending on the third anniversary thereof.



(b)  
Any ordinary course of business expenses incurred by Consultant in the
performance of the Services shall be deemed to be covered by and included in
such monthly retainer; provided, however, that if the Chief Executive Officer of
PDI requests Consultant in writing to incur any expenses which are not in the
ordinary course of business, then PDI shall reimburse Consultant for the amount
of actual expenses so incurred, as documented by receipts delivered to PDI
within thirty (30) days after the end of the month in which such expenses were
incurred.



(c)  
As further consideration for Consultant’s performance of the Services, PDI shall
purchase the                        currently leased by PDI and driven by
Consultant, and shall have the title to such vehicle transferred to
Consultant.  Consultant acknowledges and agrees that the value of such vehicle
is approximately $33,000, and that upon delivery of such title, he will be
responsible for all costs and expenses related to the operation, insurance,
maintenance and ownership of such vehicle, and any taxes with respect to the
value of such vehicle.



 
1

--------------------------------------------------------------------------------

 
 
3.  
INDEPENDENT CONTRACTOR



Consultant shall act as an independent contractor and not as an employee of
PDI.  Neither Consultant nor PDI shall make any commitments or create any
obligations in the name of the other. Consultant shall have no authority to bind
PDI or assume any obligations or liabilities of any nature for or on behalf of
PDI.  Consultant agrees to timely deposit all taxes required to be paid with
respect to compensation earned by him for the performance of services for PDI,
and will indemnify PDI from all claims, interest or penalties relating to taxes
due with respect to the compensation provided by PDI to Consultant.  If
requested, Consultant agrees to promptly complete and deliver to PDI an executed
IRS Form 4669 (Statement of Payments Received) with respect to any amount
payable hereunder.




4.  
WORK FOR HIRE



Any reports, data, presentations, inventions, documents, products, services and
ideas made or conceived by Consultant in connection with or during the
performance of the Services for PDI and any proprietary rights relating thereto
(including patents and trademarks and applications therefor) shall be the sole
property of PDI.  The parties agree that the copyright and all other rights in
and to all such copyrightable work created by Consultant for PDI under this
Agreement shall belong completely and in all respects to PDI and that Consultant
shall retain no rights in or to the same.  The parties further expressly agree
that the aforementioned work will be considered “works for hire” for the benefit
and exclusive ownership of PDI to the fullest extent permitted by law.


5.  
TERM AND TERMINATION



(a)  
This Agreement shall take effect on the date set forth in the first paragraph of
this

Agreement, and shall continue in effect until the third anniversary of the date
hereof, unless earlier terminated as set forth in this Section 5.


(b)  
Consultant may terminate this Agreement upon not less than ten (10) days prior
written notice to PDI at any time.



(c)  
PDI may terminate this Agreement in the event that Consultant is in breach of
his obligations hereunder, which shall mean that Consultant does not diligently
and to the best of his abilities, and in furtherance of the business and
activities of PDI, perform the Services contemplated by this Agreement, or is
unavailable to provide such Services, for more than thirty (30) consecutive
days.  In any such event PDI shall provide not less than thirty (30) days prior
written notice to Consultant, specifying the nature of such breach; provided,
however, that if Consultant cures such breach prior to the expiration of any
such PDI termination notice, then such termination notice shall be revoked by
PDI.



 
2

--------------------------------------------------------------------------------

 
 
(d)  
PDI may terminate this Agreement, upon not less than thirty (30) days prior
written notice, in the event that Consultant has a physical or mental disability
which renders him incapable, after reasonable accommodation, of performing his
duties under this Agreement and such disability is reasonably expected to
continue for at least ninety (90) days.



(e)  
This Agreement shall terminate automatically and without any notice upon the
death of Consultant.



(f)  
The obligations of Consultant contained in Sections 6 and 8 shall survive any
termination of this Agreement.  The obligations of PDI to pay the monthly
retainer to Consultant shall cease upon the earliest to occur of (i) the third
anniversary of the date hereof, (ii) the effective date of any termination
notice (unless subsequently revoked), or (iii) the death of Consultant.

 
 


6.  
CONFIDENTIALITY

 
 
Consultant acknowledges and agrees that he will have access to Confidential
Information of PDI in the course of the performance of the Services.  For the
purposes of this Agreement, “Confidential Information” shall mean any
information of PDI which gives PDI an advantage over its competitors who do not
possess such information, and which was revealed to or learned by Consultant as
a result of performing his obligations under this Agreement, including but not
limited to, information which relates to products, services, pricing, methods,
discoveries, improvements, documents, trade secrets, proprietary rights,
business affairs, customer information or employee information.  Confidential
Information shall not include any information that:


(a)           was known to Consultant prior to the date of this Agreement,
without an obligation to keep it confidential;


(b)           was lawfully obtained by Consultant from a third party without any
obligation of confidentiality;


    (c)           is, at the time of disclosure, in the public knowledge; or


(d)           becomes part of the public knowledge after disclosure by
publication or otherwise except by breach of this Agreement.
 

 
 
3

--------------------------------------------------------------------------------

 


Consultant shall keep all Confidential Information in confidence and shall not,
at any time during or for a period of three (3) years from the termination of
this Agreement, without PDI’s prior written consent, disclose or otherwise make
available, directly or indirectly, any Confidential Information to
anyone.  Consultant shall use the Confidential Information only in connection
with the performance of the services hereunder and for no other
purpose.  Consultant agrees to comply with his obligations under the federal
securities laws with respect to any material, non-public information of PDI
obtained by him during or as a result of his performance of the Services or
otherwise.  In addition, Consultant agrees to comply with the stock trading
window policy of PDI at all times during the term of this Agreement, and to
refrain from buying or selling any PDI stock during any black-out periods as to
which PDI notifies Consultant.  PDI shall notify Consultant of such black-out
periods by email to his address at                  or such other address as
Consultant shall subsequently specify to PDI in writing.
 
 
7.  
PUBLIC DISCLOSURE



Consultant acknowledges and agrees that this Agreement and the compensation
payable to him pursuant to this Agreement will be publicly disclosed by PDI
pursuant to a Form 10-Q and/or PDI’s 2011 Proxy Statement.
 
 
8.  
NON-COMPETITION; NON-SOLICITATION



During the term of this Agreement, Consultant will not be prohibited from
consulting or otherwise performing services for other parties, provided that his
performance of services for such other parties does not interfere with his
obligations hereunder or violate the restrictive covenants set forth in this
paragraph.  Consultant agrees that during the term of this Agreement and for a
period of two (2) years after the termination of this Agreement, he: (a) will
not in any capacity, directly or indirectly, compete with PDI or assist any
other person to engage in competition with PDI, and (b) will neither directly
nor indirectly induce or attempt to induce any employee of PDI to terminate his
or her employment, and/or induce or attempt to induce any client of PDI to
alter, limit or terminate its relationship with PDI.


9.  
ENTIRE AGREEMENT



This Agreement constitutes the entire agreement between the parties with respect
to Services to be rendered by Consultant to PDI and the compensation to be
provided to Consultant by PDI. The provisions of this Agreement may not be
waived or modified except in a writing signed by each party, and any such waiver
or modification shall be subject to the approvals of the Audit Committee of the
Board of Directors and the full Board of Directors of PDI.

 
4

--------------------------------------------------------------------------------

 



10.  
GOVERNING LAW; JURISDICTION



This Agreement will be governed and construed under the laws of the State of New
Jersey, without regard to its principles of conflicts of law.  The parties
hereby irrevocably submit to the exclusive jurisdiction of all federal and state
courts located in Morris County, New Jersey in connection with all matters
related to this Agreement.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.




PDI,
Inc.                                                                                     John
Patrick Dugan






_/s/ Nancy Lurker_______                                                  /s/
John Patrick Dugan
 By :         Nancy
Lurker                                                                             
Title :   CEO                            









 
5

--------------------------------------------------------------------------------

 
